EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephen Kepper on 7/22/21. The application has been amended as follows:

In claim 1, line 3, “a bottom end;” has been replaced with -- a bottom end, wherein the walls are biased away from each other; --

Claims 5 and 14 have been cancelled.

In claim 9, line 4, “exterior surface of the walls;” has been replaced with -- exterior surface of the walls, wherein the walls comprise a plurality of aperture operable to allow the slip-resistant lining to be overmolded to the walls; --

	New claim 15 has been added as follows:
	-- A pocket insert for a pliable ammunition magazine carrier comprising: two opposing walls, each wall having an interior surface, an exterior surface, a top end and a bottom end; a slip-resistant lining disposed on the interior surface of the walls, wherein the walls comprise a plurality of apertures operable to allow the slip-resistant lining to be overmolded to the walls; and a base connected to the bottom ends of the walls, wherein the opposing walls and base form an interior cavity with an open top operable to fit within a pliable magazine carrier. --

	New claim 16 has been added as follows:
	-- The pocket insert of claim 15, wherein the top ends of the opposing walls are flared. --


-- The pocket insert of claim 15, wherein the opposing walls and base form a single, contiguous body. --

New claim 18 has been added as follows:
-- The pocket insert of claim 15, wherein the slip-resistant lining is selected from the group of materials comprising TPE, TPV, or TPU. --

New claim 19 has been added as follows:
-- The pocket insert of claim 15, wherein the walls are biased away from each other. --

New claim 20 has been added as follows:
-- The pocket insert of claim 15 further comprising a slip resistant lining disposed on the exterior surface of the walls. --

New claim 21 has been added as follows:
-- The pocket insert of claim 20, wherein the slip-resistant lining is selected from the group of materials comprising TPE, TPV, or TPU. --


/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        7/2/21